Citation Nr: 1205609	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  09-33 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to restoration of a 10 percent rating for residual scars, status-post laceration of the index and middle fingers of the left hand, effective from February 1, 2009.  


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to January 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. 


FINDING OF FACT

The Veteran was not provided with specific notice of the proposed reduction and the reasons for the rating reduction. 


CONCLUSION OF LAW

The criteria for reducing the evaluation for residual scars, status-post laceration of the index and middle fingers of the left hand from 10 percent to noncompensable were not met at the time of the rating decision reducing the rating.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter the Board notes that the evidence currently of record is sufficient to substantiate the claim herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) in regard to this issue. 




Legal Criteria

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e). 

When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

In addition, 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations that are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a). 




Analysis

Here, the Veteran's combined disability rating of 40 percent, effective from January 10, 2004, was decreased to 30 percent, effective February 9, 2008, by the reduction on appeal.  Because that lower evaluation did result in a reduction of compensation payments, the notice provisions of 38 C.F.R. § 3.105(e) apply.

By way of background, the Veteran was scheduled for a future examination in May 2008 regarding his scars of the left index and middle fingers.  This future examination was noted in his August 2004 rating decision awarding service connection for the scars.  The Veteran failed to appear at a scheduled VA examination in July 2008.  Notice of this VA examination had been sent to house # 19 in June 2008.  

The rating reduction for the Veteran's scars of left index and middle fingers was proposed in a July 2008 rating decision.  Notice and the rating decision were also sent to house #19.  The Veteran's representative filed a notice of disagreement (NOD) to the proposed reduction in October 2008, and advised that the Veteran was willing to report to a VA examination.  The address listed on the NOD was for house #14 on the same street.  In November 2008, the Veteran's rating for residual scars of the left index and middle fingers was reduced from 10 percent to noncompensable, and notice of the reduction was sent to house #19.  The Veteran's representative filed another NOD on behalf of the Veteran and indicated that he was willing to report to a VA examination.  This NOD also reflects the Veteran's address as being house #14.  

A December 2008 letter from VA regarding his notice of disagreement was sent to house #14.  According to a VAMC record, the Veteran was sent a notice, again to house #19, to appear at a January 2009 VA examination.  He again did not appear at the examination.  A Statement of the Case (SOC) was sent to the Veteran in July 2009 at house #14.  

In correspondence to VA, received in April 2009, the Veteran provided a new address, and indicated that he lived there from July 2, 2008, and did not receive notice of his VA examinations.  He reported his original change of address to the Manchester VAMC, but not to the RO.  He indicated that he was evicted from the new address in February 2009 and returned to live at house #14 as before.  He reported his original change of address to the Manchester VAMC, but not to the RO.  

The VAMC sent the Veteran a letter in August 2009 regarding the next scheduled VA examination.  This was sent again to house #19, not house #14.  Again, the Veteran did not appear at the examination.  

In the Veteran's substantive appeal, he listed his address as being house #14.  The Supplemental Statement of the Case (SSOC) was sent to his correct address at house #14.  

The Board finds that the Veteran was not provided notice of the proposed reduction at his last known address of record.  Clearly, the last known address of record according to the RO's records was house #14.  This is evidenced by his initial claim in January 2004 listing his address as house number #14, and subsequent correspondence sent to the Veteran from the RO with the correct house number.  All VA examination requests were sent to the wrong address, as were both the rating decision proposing to reduce his disability rating, and the rating decision actually reducing his disability rating.  In addition, the evidence of record tends to show that the house #14 was the address for his grandparents with whom he lived.  Thus, had notice been sent to the last known address of record, the Veteran would have likely received it.  The Board finds that the Veteran was not provided with notice of the VA examinations, nor was he provided notice of the proposed reduction either at his house #14 address, or the address he reported to the VAMC in July 2008.  

Upon review of the evidence of record, the Board finds that the reduction in the Veteran's rating was not in accordance with applicable criteria.  Namely, the Veteran was not afforded proper notice pursuant to 38 C.F.R. § 3.105(e).  Thus, the reduction was void ab initio, and the 10 percent rating is restored. 


ORDER

The rating reduction for scar residuals, status-post laceration of the left index and middle fingers was improper and the 10 percent rating is restored, effective February 1, 2009. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


